Citation Nr: 9901253	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-31 048	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss disorder 
with tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel






REMAND

The veteran had service from January 1952 to December 1955.  
In his April 1997 notice of disagreement, he asserted that he 
had temporary duty assignments with a fighter wing in Korea 
and was treated for hearing loss during such assignments.  
His complete service medical records contain no mention of 
such treatment.  At separation and on early postservice VA 
examination and hospitalization his hearing and ears were 
normal. 

The veteran asserts that his hearing has deteriorated 
steadily since his separation from service in December 1955.  
In a January 1998 statement, his representative stated that 
hearing tests were performed annually during the veterans 
employment at Life Rollway Corporation, in Syracuse, New York 
in 1956-57 and at Miller Brewery in Fulton, New York from 
1977 to 1985.  Reports of such audiological evaluations might 
provide nexus evidence the veteran needs to establish 
entitlement to the benefit sought.  The Board of Veterans 
Appeals (Board) also notes that the record indicates the 
veteran receives Workers Compensation benefits. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should also asked to 
identify all employers who administered 
hearing tests to him since service and to 
provide any necessary releases.  The RO 
should obtain reports of any such 
testing.  The veteran should also be 
asked to specify whether medical records 
supporting his Workers Compensation 
award contain any information pertaining 
to hearing loss.  If he replies in the 
affirmative, the RO should assist him in 
obtaining such records for the claims 
file. 

2.  After the foregoing development is 
completed, the veteran should be afforded 
a VA audiologic evaluation to determine 
whether he has hearing loss disability by 
VA standards and, if so, whether it, as 
likely as not, is related to his noise 
exposure in service rather than to 
intervening causes.  The rationale for 
any opinion should be fully explained.  
The claims folder must be available to, 
and reviewed by, the examiner.  

3.  The RO should then determine whether 
the veterans claim may be granted.  If 
it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
- 2 -
